Title: To George Washington from St. Hilaire, 14 November 1792
From: St. Hilaire, Lerpaud-Tencin de
To: Washington, George



Monsieur
A new-york ce 14. Novembre 1792

je fus de tous tems l’ami des gens de génie; C’est pourquoi Monsieur Cointeraux m’a envoÿé de Paris les papiers, que je vous adresse, avec prière de vous les remettre en main propre; mais la maladie, qui m’a attiré dans Ce salubre Continent, m’empêche de remplir à la lettre sa Commission et me prive du plaisir de vous assurer de vive voix du profond respect avec le quel j’ai l’honneur d’être, Monsieur Vôtre très-humble et très-obéissant serviteur,

Lerpaud-Tencin-de-Saint-hÿlaire


P.S. Daigner, Monsieur, m’accuser la réception, à new-york, poste restante, de ce paquet, afin que je puisse écrire à Monsieur Cointeraux, que vous avez reçu selon ses desirs, son placet.

